Case 2:19-mc-00011-JVS-MAA Document 55 Filed 01/22/19 Page 1 of 10 Page ID #:184




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                    CIVIL CASE NO. 1:18-mc-00003-MR-DLH


  NATURAL IMMUNOGENICS CORP.,      )
                                   )
                     Plaintiff,    )
                                   )
        vs.                        )
                                   )
  NEWPORT TRIAL GROUP, SCOTT       )
  J. FERRELL, RYAN M. FERRELL,     )
  JAMES B. HARDIN, VICTORIA C.     )                  ORDER
  KNOWLES, ANDREW LEE BASLOW, )
  ANDREW NILON, SAM PFLEG,         )
  MATTHEW DRONKERS, TAYLOR         )
  DEMULDER, SAM SCHOONOVER,        )
  GIOVANNI SANDOVAL, and DOES      )
  1-10,                            )
                                   )
                     Defendants.   )
  ________________________________ )

        THIS MATTER is before the Court on the following:

        (1)     The Motion to Compel Compliance with Subpoenas Issue by the

                Court in the Central District of California filed by Newport Trial

                Group (“NTG”) [Doc. 1];

        (2)     NTG’s Motion to Transfer Venue under Rule 45(f) for Motion to

                Compel Compliance with Subpoenas to the Issuing Court in the

                Central District of California [Doc. 2];
Case 2:19-mc-00011-JVS-MAA Document 55 Filed 01/22/19 Page 2 of 10 Page ID #:185




        (3)   The Motion to Intervene filed by Natural Immunogenics Corp.

              (“NIC”) [Doc. 14];

        (4)   NIC’s Motion to Dismiss NTG’s Motion to Compel for Lack of

              Jurisdiction [Doc. 16];

        (5)   NTG’s Motion to Strike NIC’s Motion to Dismiss for Lack of

              Jurisdiction [Doc. 30];

        (6)   NTG’s Motion to Strike Docket Nos. 27, 28 and 28-1 [Doc. 34];

        (7)   The “Notice of Motion and Motion to Accept Negrete’s Joinder

              and Non-Opposition to Natural Immunogenics Corp.’s Motion to

              Intervene and Dismiss Motion to Compel or, in the Alternative

              Deem Them Surreply Nunc Pro Tunc” filed by Nonparty Carlos

              Negrete (“Negrete”) [Doc. 35];

        (8)   NIC’s Rule 72 Objections [Doc. 47] to the Order of Magistrate

              Judge Dennis L. Howell granting NTG’s Motion to Transfer

              Venue and transferring the Motion to Compel and all other

              pending motions to the Central District of California [Doc. 46];

        (9)   Negrete’s Joinder with Plaintiff’s Rule 72 Objections [Doc. 49];

              and

        (10) Negrete’s Rule 72 Objections to Magistrate’s Order [Doc. 50].




                                        2
Case 2:19-mc-00011-JVS-MAA Document 55 Filed 01/22/19 Page 3 of 10 Page ID #:186




  I.    FACTUAL AND PROCEDURAL BACKGROUND

        None of the parties has filed any objections to the Factual and

  Procedural Background as set forth in Magistrate Judge’s Howell Order

  [Doc. 46 at 2-4]. Upon careful review, the Court finds that the Magistrate

  Judge’s recitation of the relevant factual and procedural history is correct,

  and it is therefore adopted in its entirety herein.

        In short, this matter stems from prior litigation (“the Underlying

  Litigation”) wherein the current defendants represented the plaintiffs therein

  against NIC, which is the current plaintiff in the present case. After the

  Underlying Litigation was dismissed, NIC brought an action (“the California

  Action”) in the United States District Court for the Central District of

  California, asserting claims against their prior adversaries’ lawyers for, inter

  alia, malicious prosecution and violations of RICO. One of the lawyers who

  represented NIC in the Underlying Litigation was Carlos Negrete. Negrete

  is now a resident of the Western District of North Carolina. The Defendants

  sought to depose Negrete and discover documents from him.                  The

  Defendants contend that Negrete’s responses to both the document

  subpoena and in his deposition were deficient, giving rise to the present

  motions.




                                          3
Case 2:19-mc-00011-JVS-MAA Document 55 Filed 01/22/19 Page 4 of 10 Page ID #:187




         On April 19, 2018, Magistrate Judge Howell entered an Order granting

  NTG’s Motion to Transfer, whereby NTG’s Motion to Compel and all other

  motions pending before the Court were to be transferred to the United States

  District Court for the Central District of California. [Doc. 46]. NIC and

  Negrete both filed objections to the Magistrate Judge’s Order, arguing that

  this Court lacks jurisdiction to compel Negrete to comply with NTG’s

  deposition subpoena, and thus, the Order transferring that portion of NTG’s

  Motion to Compel was in error.1 [Docs. 47, 49, 50].

  II.    STANDARD OF REVIEW

         Pursuant to Rule 72(a) of the Federal Rules of Civil Procedure, a party

  may submit objections to a Magistrate Judge’s ruling on a non-dispositive

  pretrial motion and seek that the order be set aside in whole or in part if it is

  “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ.

  P. 72(a). Further, even without specific objections to an order on a non-




  1 Negrete joined in NIC’s objections [Doc. 49] and filed his own set of “objections” as well
  [Doc. 50]. Negrete’s “objections,” however, do not identify any specific error in the
  Magistrate Judge’s Order but rather set forth a stream-of-consciousness accounting of
  various rules and case law that may or may not apply. These kinds of objections are
  insufficient to present any specific errors to the District Court for review. Aldrich v. Bock,
  327 F.Supp.2d 743, 747 (E.D. Mich. 2004) (“A general objection, or one that merely
  restates the arguments previously presented is not sufficient to alert the court to alleged
  errors on the part of the magistrate judge. An ‘objection’ that does nothing more than
  state a disagreement with a magistrate’s suggested resolution, or simply summarizes
  what has been presented before, is not an ‘objection’ as that term is used in this context.”).
  Accordingly, the Court will not address them further.
                                                4
Case 2:19-mc-00011-JVS-MAA Document 55 Filed 01/22/19 Page 5 of 10 Page ID #:188




  dispositive pretrial motion, “[t]he district judge in the case must … modify or

  set aside any part of the order that is clearly erroneous or is contrary to law.”

  Fed. R. Civ. P. 72(a); see 28 U.S.C. § 636(b)(1)(A). “A finding is ‘clearly

  erroneous’ when although there is evidence to support it, the reviewing court

  on the entire evidence is left with the definite and firm conviction that a

  mistake has been committed.” United States v. U.S. Gypsum Co., 333 U.S.

  364, 395 (1948); Walton v. Johnson, 440 F.3d 160, 173-74 (4th Cir. 2006).

  “For questions of law there is no practical difference between review under

  Rule 72(a)’s contrary to law standard and [a] de novo standard.” Bruce v.

  Hartford, 21 F.Supp.3d 590, 594 (E.D. Va. May 1, 2014) (internal quotation

  marks and citation omitted). As such, the Court reviews the questions of law

  in this action de novo.

  III.   DISCUSSION

         Subpoenas issued to nonparties are governed by Rule 45 of the

  Federal Rules of Civil Procedure. Fed. R. Civ. P. 45; see also Fed. R. Civ.

  P. 34(c) (“As provided in Rule 45, a nonparty may be compelled to produce

  documents and tangible things or to permit inspection.”). Under Fed. R. Civ.

  P. 45(a)(2), as amended in 2013, all subpoenas “must issue from the court

  where the action is pending.” Fed. R. Civ. P. 45(a)(2). Challenges to the

  subpoena must be filed in the district court encompassing the place where


                                         5
Case 2:19-mc-00011-JVS-MAA Document 55 Filed 01/22/19 Page 6 of 10 Page ID #:189




  the compliance with the subpoena is required (the “compliance court”). In re

  Bayer Crop Science, No. 5:16-MC-10-RJ, 2016 WL 7429201, *2 (E.D.N.C.

  June 14, 2016) (Jones, Mag. J.); Shaw Group, Inc. v. Zurich American Ins.

  Co., No. 12-257-JJB-RLB, 2014 WL 204244, *2 (M.D. La. Jan. 17, 2014)

  (“[E]nforcement of subpoenas to nonparties is still directed to the district

  court of the place of compliance.”). The compliance court may then, either

  with the consent of the parties or under “exceptional circumstances,” transfer

  the motion to the issuing court. Fed. R. Civ. P. Rule 45(f).

        Here, the Document Subpoena issued by the California federal court

  required Negrete to produce certain documents in Greenville, South

  Carolina, which is located in the District of South Carolina. Thus, NTG

  should have brought its motion to compel compliance in the United States

  District Court for the District of South Carolina.

        NTG argues that it properly brought the motion to compel compliance

  here because NTG and Negrete informally agreed to change the place of

  production to a location within this District. Any such informal agreement,

  however, has no effect on the place of compliance called for by the

  subpoena. The Document Subpoena was never amended or reissued, and

  thus, the place of required compliance was always the District of South

  Carolina.   Because compliance with the Document Subpoena was not


                                          6
Case 2:19-mc-00011-JVS-MAA Document 55 Filed 01/22/19 Page 7 of 10 Page ID #:190




  “required” in the Western District of North Carolina, this Court lacks authority

  under Rule 45(f) to transfer any motion seeking to compel compliance with

  the Document Subpoena. Accordingly, the Court will vacate that portion of

  the Magistrate Judge’s Order transferring the Motion to Compel insofar as it

  relates to the Document Subpoena. Moreover, to the extent that NTG’s

  Motion to Compel seeks to compel compliance with the Document

  Subpoena, such motion will be denied without prejudice. JMC Restaurant

  Holdings, LLC v. Pevida, No. 14 Civ. 6157(WFK)(VMS), 2015 WL 2240492,

  at *5 (E.D.N.Y. May 12, 2015) (denying plaintiff’s motion to compel

  compliance with a subpoena to produce documents that required compliance

  at a place located within the jurisdiction of a different district court without

  prejudice to refile in the proper district).

        Upon review of the remainder of the Magistrate Judge’s Order, the

  Court is satisfied that the Magistrate Judge’s findings are not clearly

  erroneous and that his legal conclusions are not contrary to law. Unlike the

  Document Subpoena, NTG issued three separate Deposition Subpoenas for

  Negrete to appear. Only the third Deposition Subpoena is at issue here, and

  it seeks to compel Negrete’s appearance within the Western District of North

  Carolina. Therefore, the jurisdictional problem with the Document Subpoena

  does not present itself with respect to the Deposition Subpoena.


                                           7
Case 2:19-mc-00011-JVS-MAA Document 55 Filed 01/22/19 Page 8 of 10 Page ID #:191




        Both Rule 37 and Rule 45 pertain to the requirement of non-parties to

  appear for depositions and to respond therein.         Ordinarily, a motion to

  compel should be decided by the court for the district where the discovery is

  to occur. Rule 37 of the Federal Rules of Civil Procedure provides that a

  motion seeking to compel disclosure or discovery of a nonparty must be filed

  “in the court where the discovery is or will be taken.” Fed. R. Civ. P. 37(a)(2).

  That rule makes no provision for the transfer of motions to compel, although

  Rule 45 allows for the transfer of motions related specifically to a subpoena.

  See Fed. R. Civ. P. 45(f). Where nonparties are involved, courts have

  recognized that motions to compel deposition testimony generally should

  remain with the court where the deposition is being taken unless the non-

  party has “expressly or implicitly consented to such a transfer.” See, e.g.,

  Fincher v. Keller Indus., Inc., 129 F.R.D. 123, 125 (M.D.N.C. 1990). Negrete

  has indicated that he does not consent to the transfer of the Motion to

  Compel. [See Doc. 18]. The Court agrees, however, with the Magistrate

  Judge that this case presents exceptional circumstances which warrant the

  transfer of this matter to the Central District of California. As noted by the

  Magistrate Judge, the transfer of this matter will promote judicial economy

  and will eliminate the possibility of inconsistent rulings on discovery issues.

  A Special Master has been appointed in the California Action, and he is well-


                                         8
Case 2:19-mc-00011-JVS-MAA Document 55 Filed 01/22/19 Page 9 of 10 Page ID #:192




  versed in the factual background relevant to the discovery issues presented

  by NTG’s Motion to Compel. The parties have already filed thousands of

  pages of discovery with the Special Master, and he has already presided

  over numerous discovery-related disputes, including motions to compel

  deposition testimony of non-party witnesses.       Finally, transferring these

  motions will not impose an undue burden on Negrete. Specifically, Negrete

  will not be required to travel to California, as any hearing before the Special

  Master would be conducted telephonically. For all these reasons, the Court

  concludes that the Magistrate Judge was correct in finding that exceptional

  circumstances warrant a transfer of these motions concerning the deposition

  to the Central District of California.



                                     ORDER

        IT IS, THEREFORE, ORDERED that:

        (1)   The Objections of NIC and Negrete [Docs. 47, 49, 50] are

              ACCEPTED IN PART and OVERRULED IN PART;

        (2)   The Magistrate Judge’s Order [Doc. 46] is VACATED IN PART

              and AFFIRMED IN PART;




                                           9
Case 2:19-mc-00011-JVS-MAA Document 55 Filed 01/22/19 Page 10 of 10 Page ID #:193




        (3)   NTG’s Motion to Compel [Doc. 1] is DENIED IN PART WITHOUT

              PREJUDICE to the extent that it seeks compliance with the

              Document Subpoena; and

        (4)   NTG’s Motion to Transfer Venue [Doc. 2] is GRANTED, and

              NTG’s Motion to Compel [Doc. 1], insofar as it relates to

              Negrete’s deposition, is hereby TRANSFERRED to the United

              States District Court for the Central District of California. All other

              motions pending in this action [Docs. 14, 16, 19, 30, 34, 35] are

              TRANSFERRED to the United States District Court for the

              Central District of California as well.

        The Clerk of Court is respectfully directed to close this case.

        IT IS SO ORDERED.          Signed: January 22, 2019




                                           10
